            Case 2:20-cv-01464-RSM-BAT Document 9 Filed 12/04/20 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JASON MARK HART,

 9                               Plaintiff,                 CASE NO. 2:20-cv-01464-RSM-BAT

10           v.                                             ORDER DENYING MOTION TO
                                                            AMEND COMPLAINT WITHOUT
11   KARIE RAINER, et al.,                                  PREJUDICE

12                               Defendant.

13          The Court DENIES plaintiff's motion to amend the complaint, Dkt. 8, because plaintiff
14   has not filed a single amended complaint containing all claims and listing all defendants, and his
15   motion fails to sufficiently describe the alleged acts of the new proposed defendant ARNP Lemin
16   Sennah. The Court accordingly ORDERS:
17          (1)     Defendants have not filed an answer to the original complaint. If plaintiff wishes
18   to file an amended complaint, he must do so by December 28, 2020.
19          (2)     The amended complaint must name all defendants, provide specific and succinct
20   allegations that describe each defendant's actions, the date of the actions, and what federal right
21   was violated by each defendant, and the harm caused. Plaintiff may attach exhibits in support of
22   his complaint but the exhibits themselves are not a substitute for the requirement that the
23   amended complaint set forth a short and plain statement of the claim showing the pleader is


     ORDER DENYING MOTION TO AMEND
     COMPLAINT WITHOUT PREJUDICE - 1
             Case 2:20-cv-01464-RSM-BAT Document 9 Filed 12/04/20 Page 2 of 2




 1   entitled to relief.

 2           (3)      Because an amended complaint replaces all previous complaints, the Court will

 3   consider only the amended complaint, not earlier versions of the complaint.

 4           (4)      Defendants filed a waiver of service to the original complaint. Because defendants

 5   are entitled to file an answer to an amended complaint, the Court grants defendants leave to file

 6   an answer no later than 60 days from the date plaintiff files his amended complaint.

 7           (5)      The clerk shall provide copies of this order to the parties.

 8           DATED this 4th day of December, 2020.

 9

10                                                                   A
                                                             BRIAN A. TSUCHIDA
11                                                           United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION TO AMEND
     COMPLAINT WITHOUT PREJUDICE - 2
